Citation Nr: 1243864	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  11-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for left knee disability.  

2.  Entitlement to service connection for left knee disability.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran had active service from November 1944 to July 1946 and from January 1951 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's petition to reopen his claim for service connection for a left knee disability. 

A review of the Virtual VA paperless claims processing system reveals that VA treatment records are not currently associated with the Veteran's claims file.  Further, review of these records has not been noted by the RO in a Statement of the Case (SOC).  Because the Veteran's claim is being reopened and remanded, there is no prejudice to him in the Board's adjudication of this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for left knee disability
is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence associated with the claims file since April 1948 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.





CONCLUSION OF LAW

Evidence received since the April 1948 rating decision that denied service connection for a left knee disability, which was the only previous denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Petition to Reopen a Claim for Service Connection for a Back Disability

In April 1948, the RO denied the Veteran's claim for service connection for left knee disability on the basis that a left knee injury was not shown in service.  He did not submit a notice of disagreement and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2012). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the April 1948 denial, the record consisted of the service treatment records (STRs) and the Veteran's allegation that he had injured his knee in service in 1945 or 1946, at which time he was seen in sick call.  Subsequently, through lay statements, the Veteran and his mother have has provided more detail concerning the in-service injury and the treatment he received at the time.  In an August 1948 statement, the Veteran's mother reported that the left knee injury occurred while the Veteran was stationed in Okinawa.  He was seen by a physician who X-rayed the knee and informed him that he had an extra growth on the bone that could not be removed without significant risk of further injury.  The mother noted that the Veteran often experienced problems with the leg.   

Similarly, in statements in March 2006, September 2008, May 2010, August 2010, and July 2011, the Veteran reported that he hurt his left knee while working in the laundry in Okinawa during his first tour of duty and that he was treated at sick bay.  After X-ray, the treating physician found that surgery could be warranted but he did not perform such surgery, indicating that the operation could make the condition worse in the short term, leaving the Veteran unable to perform his duties.  He informed the Veteran that he would likely have problems with the knee in the future and that some day he might have to have surgery.  The Veteran also reported that he has continued to have trouble with the knee including pain, stiffness, and occasional giving way. 

The statements of the Veteran and his mother are new.  They are also material in that they relate to the reason his claim was previously denied: that a left knee injury had not been shown in service.  They also tend to indicate that he may have a current left knee disability related to the reported injury in service.  Reopening of the claim for service connection for left knee disability based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110   (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

Given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
   



ORDER

New and material evidence having been received, the claim for service connection for left knee disability is reopened.  


REMAND

The evidence indicates that the Veteran experienced some level of left knee injury in service and that he experiences current left knee problems.  Additionally, his allegations that this initial injury continues to bother him meets the low threshold of evidence indicating that the current symptomatology may be associated with the injury in service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Consequently, a VA examination and opinion as to whether the Veteran has any current left knee disability, which is related to service is necessary.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(i). 

The Veteran has also identified additional relevant records of private treatment for left knee pathology from Dr. Felts, a family and sports medicine physician in Rolla, Missouri, that have not been affirmatively sought by the RO/AMC.  Prior to arranging for the VA examination, the RO/AMC, with the Veteran's cooperation, should make reasonable efforts to associate records of this treatment with the claims file.       

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all potentially available records of VA and non-VA health care providers who have treated him for left knee problems from July 1946 to the present.   

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially available and relevant records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include relevant records of treatment from Dr. James Felts, sports and family physician in Rolla, Missouri.  See the Veteran's September 2010 Notice of Disagreement.  

2.  After waiting an appropriate time period for the Veteran to respond and after receiving all available relevant identified records of treatment, schedule the Veteran for a VA examination by a clinician with appropriate expertise.  The purpose of the examination is to determine whether the Veteran has any current left knee disability, which is related to military service.  The examiner may assume that the Veteran's report of suffering some level of left knee injury in service is credible.  

The following considerations will govern the examination:  

a) The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner should review the service treatment records pertaining to both periods of the Veteran's service, the August 1948 statement made by the Veteran's mother, the statements made by the Veteran and his wife, any additional pertinent medical evidence and any other evidence deemed pertinent.  

(b) All indicated tests and studies must be performed, and if any consultations are indicated, they must be scheduled. 

(c) The examiner must take a complete history from the Veteran.  If there is a clinical basis to support or question the history provided by the Veteran, the examiner must so state, with a complete rationale for his or her finding. 

(d) The examiner must provide a diagnosis for each left knee disorder found upon examination. 

(e) For each left knee disorder found, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident in service.

f) The examiner should provide a specific rationale for all opinions given.

(g) If an examiner finds that he or she cannot provide a requested opinion without resort to pure speculation, he or she must so state, with a complete rationale for any such finding.  Examples of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion. 

5. Readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.  Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


